                        Case 3:21-mj-00030-HTC Document 6 Filed 02/05/21 Page 1 of 1


                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF FLORIDA
                                        PENSACOLA DIVISION

  UNITED STATES OF AMERICA

  vs                                                                   CASE NO.          3:21-mj-30/HTC

  TRISTAN CHANDLER STEVENS
  ______________________________________/


                                             NOTICE OF HEARING

  TAKE NOTICE a proceeding in this case has been scheduled for the place, date and time set forth below:

  Place:                             United States Courthouse
                                     One North Palafox Street
                                     Pensacola, Florida 32502

  Location:                          Courtroom 3N (3rd Floor)

  Date:                              February 10, 2021

  Time:                              3:30 p.m.

  Proceeding:                        RULE 5 DETENTION HEARING and PRELIMINARY HEARING
                                     before the Honorable Hope T. Cannon, U.S. Magistrate Judge

        NOTE: If you or any party, witness or attorney in this matter have a disability which requires special
        accommodation, such as a hearing impairment requiring a sign-language interpreter or a wheelchair
   restriction requiring ramp access, please contact the Office of the Clerk of Court at least one week prior to the
                           hearing (or as soon as possible) so arrangements may be made.


                                                     JESSICA J. LYUBLANOVITS,
                                                     CLERK OF COURT

 February 5, 2021                                    /s/ Keri Igney
 DATE:                                               Deputy Clerk


Copies furnished to:

Counsel of Record
U.S. Marshal
U.S. Probation Office
Court Security
